Exhibit 10.01

         
 
  847 Gibraltar Dr.   408.576.7000 Main
 
  Milpitas, CA 95035   www.flextronics.com

July 1st, 2010
François Barbier
33 Rue Des Chablis
67500 Haguenau
France
Dear François,
On behalf of Flextronics, I am delighted to offer you the position of President,
Flextronics Global Operations, working at our Milpitas facility, reporting to
Mike McNamara. The starting annual salary for this position is $600,000.00 which
is equivalent to $25,000.00 semi-monthly. Paydays are on the 15th and last day
of each month. You are also eligible to participate in the Flextronics Quarterly
Bonus Program. Your target bonus is 80% of your base quarterly salary, with an
incentive opportunity (multiplier) up to 300% (for certain metrics). Actual
payout level is dependent upon company performance and in accordance with the
bonus plan for your organization.
Your shares of Flextronics stock will continue to vest at your previous service
dates.  The vesting schedule and all terms, conditions, and limitation of the
stock options are set forth in the applicable stock grant notice, the Company’s
standard stock option agreement and the stock option plan.
As a Flextronics Executive team member, you will be eligible to participate in
our Tracking Free Attendance Program. In addition, the company has scheduled ten
paid holidays. Other benefits applicable the first of the month following your
date of transfer include medical, dental, vision, life/accidental death and
dismemberment, short- and long-term disability, flexible spending accounts and a
401(k) plan (deferrals begin as soon as administratively possible, once you
enroll). Timely enrollment of specific benefit plans is critical. You must
enroll by the first of the month following your date of transfer; or you will
default to no coverage. In addition, you will not be able to make an election
until the next annual “Open Enrollment.” Consult the plan booklet for more
information. You should also note that the Company reserves the right to modify
wages and benefits from time to time at its discretion.
Francois, in an effort to recognize and reward the specific circumstances of
your role leading the Flextronics Global Operations business from our Milpitas
location, we also offer the following special incentives, as part of the
compensation package:

  •  
Education assistance for your son

  •  
Tax preparation services

  •  
Maintain USA payroll and benefits (summary plan description included with this
offer)

  •  
One (1) home leave provided per year for family to visit in USA;

Please refer to the attached addendum regarding the full benefits which fall
under the International Relocation Program. The availability of the special
incentives under the International Relocation Program, as set forth herein and
in the attached addendum, is limited to a 3 year maximum time period. At the end
of this 3 year time period, you and the Company will jointly determine whether
to renew the special incentives, normalize your compensation and benefits to
that typical of a US employee at your level or reach another mutually agreeable
option. Nothing in this paragraph is intended to alter your at-will employment
status.
(FLEXTRONICS LOGO) [c05666c0566600.gif]

 

 



--------------------------------------------------------------------------------



 



In your work for the Company, you will be expected not to use or disclose any
confidential information, including trade secrets, of any former employer or
other person to whom you have an obligation of confidentiality. Rather, you will
be expected to use only that information which is generally known and used by
persons with training and experience comparable to your own, which is common
knowledge in the industry or otherwise legally in the public domain, or which is
otherwise provided or developed by the Company. By accepting this offer of
employment you are assuring us that you will be able to work for Flextronics
within the guidelines just described. Moreover, you realize as an employee of
the Company you may create or have access to confidential information, trade
secrets, processes, inventions, etc. belonging to the Company or third-parties
doing business with the Company. As such, you will be required to sign, as a
condition of employment, an Employee Proprietary Information and Inventions and
Non-Solicitation of Employees and Customers Agreement.
You will be expected to abide by Company rules and regulations, contained in the
Company’s Employee Handbook, which the Company will distribute to you and update
from time-to-time, and online on Flextronics’s Intranet.
Your employment with the Company is “at-will”. This means that either you or the
Company has the right to terminate the employment relationship at any time for
any lawful reason, with or without advance notice, with or without cause. The
“at-will” nature of employment with Flextronics is an aspect of your employment
that cannot be changed, except in writing signed by you and an officer of
Flextronics. Any contrary representations or agreements, which may have been
made to you, are superseded by this offer. In addition, the Company has the
right to take any personnel action (e.g., change of status, relocation, change
of salary and benefits, etc.) at any time, for any lawful reason, with or
without advance notice, with or without cause.
Additionally, in the event of a separation of employment for reasons other than
good cause or due to redundancy, upon signing of a release and waiver of all
claims agreement with Flextronics (which will include clauses providing for
non-disclosure of confidential or proprietary information and non-solicitation
of customers or employees), you will be eligible to receive a severance package
consistent with that offered to executives at your level and as approved by the
Compensation Committee. However, if you voluntarily resign your employment with
Flextronics or if your employment with Flextronics is terminated for good cause
(other than redundancy), you may not be entitled to severance. Note that neither
this provision nor anything in this document is intended to modify or alter your
“at-will” employment status.
Your eligibility for severance consistent with that offered to executives at
your level and as approved by the Compensation Committee as described above will
be in lieu of any severance provided for in any currently existing employment
agreement, policy and/or practice, written or otherwise, between you and
Flextronics and/or any severance or other payment due to separation of
employment provided for by any law or regulation from either your country of
origin or your relocation destination.
Your employment in the U.S. pursuant to this offer is contingent upon:

  1.  
You completing Section 1 of the Form I-9 and providing, within 3 business days
of your start date, the legally required proof of your identity and
authorization to work in the United States;
    2.  
Your execution of the company’s Confidential Information and Inventions
Agreement;
    3.  
The satisfactory completion of your background investigation by the Company;
    4.  
Your relocation to the U.S.

If you accept this offer, the terms described in this letter and the
Confidential Information and Inventions Agreement shall be terms for your
employment. This offer letter supersedes any other statements or promises made
by any company representative. It contains the entire offer the Company is
making to you. This agreement can only be modified by written agreement signed
by you and an officer of the Company. If accepted, your first day of employment
is anticipated to be July 1st, 2010.

     
(FLEXTRONICS LOGO) [c05666c0566600.gif]
   
 
  Page - 2 - of 3

 

 



--------------------------------------------------------------------------------



 



If you agree with all the terms and conditions set forth in this letter, please
sign below and return it to me. We look forward to your positive response and
are very excited about your joining us in Milpitas.
For questions related to US Compensation and Benefits, please contact Paul
Onitsuka (408) 576-5096.
Regards,
/s/ Paul Humphries
Paul Humphries
EVP, Human Resources
Flextronics Corporation
OFFER ACCEPTANCE
I understand all the terms and conditions in this offer letter, including those
regarding the “at will” relationship and I accept this offer. I agree by signing
below that the Company has made no other promises other than what is outlined in
this letter and that it contains the entire offer the Company is making to me
and I accept this offer.

         
/s/ François Barbier
  August 31, 2010   July 1, 2010
 
       
Signature – François Barbier
  Today’s Date   Start Date

     
(FLEXTRONICS LOGO) [c05666c0566600.gif]
   
 
  Page - 3 - of 3

 

 



--------------------------------------------------------------------------------



 



         
 
  847 Gibraltar Drive
Milpitas, CA 95035   408.576.7000 Main
 
      www.flextronics.com

July 1st, 2010
François Barbier
33 Rue Des Chablis
67500 Haguenau
France
Addendum to offer letter dated July 1, 2010
Flextronics recognizes that you will receive the following benefits which fall
under the International Relocation Program, as part of your offer letter of
employment, as President Global Operations, in our Milpitas facility.

  •  
Housefinding Trip: One trip reimbursed, up to 7 days, 6 nights, hotel, roundtrip
airfare (economy/Saturday stay), spouse/partner included. Meals and incidentals
per flex standard per diem rate will be reimbursed at $50/day for adult, $30/day
for child (under age 15). This benefit will be grossed up for applicable taxes.

  •  
Travel Guard: You will be provided with Travel Guard Services up to $400 to
provide support for insurance and credit based services. Additional information
to be provided by relocation vendor. This benefit will be grossed up for
applicable taxes.

  •  
Host Country Housing: Flextronics will provide you with reasonable leased
housing, not to exceed up to US$6,000 monthly plus utilities (gas, electricity,
water, management fees, handling fees, government fees but not to include
personal telephone expenses). These expenses will be paid directly by our
Relocation Provider to the housing provider and will be grossed up for
applicable taxes.

  •  
Household Goods Transportation: Provided through the relocation service provider
using household goods carriers approved by Flextronics. Flextronics will provide
transportation of your household good to the US via airfreight not to exceed one
LDN container.

  •  
Loss on Auto: Flextronics will reimburse you up to US$3K grossed up for loss on
your motorcycle, grossed up for applicable taxes.

  •  
Furnishing Allowance: Flextronics will provide you with a one time furnishing
allowance of US$50K, grossed up for applicable taxes.

  •  
Home Leave: You will be entitled to one (1) business class return airfare per
year, for you and your eligible family members from the US to France. This
benefit will be grossed up for applicable taxes.

  •  
Auto Allowance: You will be provided an auto allowance of US$1,200 monthly,
grossed up for applicable taxes.

  •  
Dependent Education: Flextronics may pay up to the median education per child
per year, up to a maximum of two (2) children per family since education per
home country curriculum is compulsory. Amount to be determined by Global
Mobility and Host Location Human Resources.

If authorized, Flextronics will pay direct or reimburse school tuition and
related fees, upon receipt of appropriate documentation for dependent children
in the host country, subject to the following guidelines:

  •  
Children must accompany employees while on assignment.

  •  
Children must be enrolled in a nearby school offering kindergarten through 12th
grade education in the home country language, and the school must allow for
normal grad promotion upon return to the home country.

     
(FLEXTRONICS LOGO) [c05666c0566601.gif]
   
 
   

 

 



--------------------------------------------------------------------------------



 



         
 
  847 Gibraltar Drive
Milpitas, CA 95035   408.576.7000 Main
 
      www.flextronics.com

  •  
Reimbursable education costs include tuition fees, books, uniforms, and
school-provided transportation.

  •  
There is no reimbursement beyond 12th grade.

Boarding costs, meals and cost for extracurricular activities are excluded.
University education, pre-school, or day care costs will not be reimbursed. This
benefit will be grossed up for applicable taxes.

  •  
Final Move Departure to Destination: One way business class ticket for employee
and eligible dependents family.

  •  
Misc. Expense Allowance: US$8,000 family, grossed up for applicable taxes.

  •  
Visa/Work Permits & Physical Exams: Your employment is contingent upon the
following: prior to your transfer, you and accompanying legally recognized
dependents must have appropriate visa(s) and work permit(s) and Flextronics will
assist you in obtaining these documents. If for any reason you are unable to
receive or maintain the necessary documents in a timeframe specified by
Flextronics, this offer will be deemed withdrawn. In addition, Flextronics will
pay for a medical examination and any immunization inoculations for each family
member, if required in order to obtain the appropriate visas and work permits.

  •  
Tax Consultation/Preparation: You will be provided with home country exit and
host country entrance consultation which would include tax preparation services
for your home and host country tax returns as needed, prepared by
PricewaterhouseCoopers (PwC). It is your responsibility to provide all relevant
information on a timely basis, to adhere to all applicable tax regulations, and
to file appropriate tax returns in a timely manner. PwC will assist you in
filing any forms necessary in order to take full advantage of favorable tax
treatment. You will be personally responsible for payment of all individual
income taxes in the home or host country.

  •  
Tax Gross-up: Compounded calculation based on approved taxable items only.

  •  
Taxes and Social Security Coverage: Flextronics will pay for the French Annual
Voluntary Social Security and Pension contribution on your behalf and all taxes
related to this benefit will be grossed up and paid on your behalf.

Please note if you leave Flextronics before two full years of employment after
this relocation there is a prorated relocation reimbursement agreement as part
of the policy. A copy of the agreement is attached and requires your signature
before the relocation process can begin.
If you have any questions pertaining to the above-mentioned information, please
contact Paul Onitsuka at (408) 576-5096.
Sincerely,
FLEXTRONICS
/s/ Paul J. Humphries
Paul Humphries
EVP, Human Resources
I understand all the terms and conditions in this letter and I accept this
offer.

             
/s/ François Barbier
 
Signature — François Barbier
      July 1, 2010
 
Today’s Date    

     
(FLEXTRONICS LOGO) [c05666c0566601.gif]
   
 
   

 

 